Citation Nr: 1114383	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-31 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome and ligament strain, left knee (hereinafter left knee disorder).

2.	Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1990 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

During the pendency of the appeal, in an April 2008 rating decision, the RO assigned an increased rating of 50 percent effective January 4, 2006 for the Veteran's PTSD.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Evidence on file includes allegations that are sufficient to raise a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See April 2009 VA physician statement, July 2009 VA physician statement, October 2009 VA physician letter, and May 2010 Veteran statement; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, . . . VA must consider TDIU.").  The RO did not consider such a claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (noting that a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  This issue is REFERRED to the RO for appropriate action.  




FINDINGS OF FACT

1.	The Veteran's left knee disorder is manifested by symptoms of pain with flexion limited to 100 degrees.  There is no evidence of ankylosis, subluxation, instability, laxity, or impairment to the tibia or fibula.

2.	The Veteran's PTSD is manifested by flashbacks, sleep disturbances, hypervigilance, depression, and exaggerated startle response.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for a left knee disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).

2.	The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA). See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002). The VCAA provides, among other things, for notice and assistance to VA claimants under certain circumstances. VA has issued final rules amending its adjudication regulations to implement the provisions of the VCAA. See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). The intended effect of these regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits or who attempts to reopen a previously denied claim.

VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in May 2008.

The notice requirements were met in this case by letters sent to the Veteran in February and March 2006.  The February 2006 letter advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded VA medical examinations in March 2006, July 2007, and August 2009 for his left knee disorder and PTSD claims.  These opinions were rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Left Knee Disorder

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for his service-connected left knee disorder.  For the reasons that follow, the Boards finds he is not.

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's left knee disorder is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5260.  The normal range of motion of the knee is flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a zero percent evaluation is awarded where flexion is limited to 60 degrees.  A 10 percent evaluation is awarded where flexion is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

After careful review of the record, the Board finds that the competent medical evidence of record does not support an evaluation in excess of 10 percent.  A March 2006 VA examination reported the Veteran complained of pain and swelling of the left knee.  The examiner noted the Veteran did not use an assistive device for ambulation or a special brace.  The examiner indicated that the Veteran had flexion limited by stiffness to 115 degrees.  This range of motion was not limited by weakness, fatigability, incoordination, or flare-ups.  After an x-ray, the examiner noted some irregularity at the articular surface on the inferior pole of the patella.

A July 2007 VA examination report indicated the Veteran complained that he felt like his knee was giving out or locking up on him.  He still reported pain which he treated with over the counter pain medication.  The examiner noted the Veteran did not require any assistive device for ambulation or any brace.  The Veteran had flexion limited to 95 degrees without pain when in a seated position, but in a standing position he indicated his flexion was limited to 45 degrees with pain.  The examiner found this to be somewhat unreliable.  There were no additional impairments due to pain, weakness, fatigability, incoordination, or flare-ups.

At the Veteran's most recent VA examination in August 2009 the examiner reported the Veteran's squatting was slow, but within normal limits, and his knee demonstrated no evidence of capsular thickening and joint swelling.  The Veteran had flexion limited by pain to 100 degrees.  There was no additional loss of range of motion due to pain, weakness, fatigability, incoordination, or flare-ups.  The examiner also noted no neoplasms, subluxation, instability, or neurological findings.  Ultimately the Veteran was diagnosed with degenerative joint disease.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 10 percent disability rating.  See 38 C.F.R. § 4.7.

There is no evidence that the Veteran's limitation of flexion was limited to 30 degrees at any point during the appeal period, which would have warranted a higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Board notes that in evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  However, in all 3 of his VA examinations, it has been specifically noted that the Veteran did not have additional loss of function on repetitive motion.  In reviewing the record in its entirety, the Board does not find that the Veteran should be assigned a rating in excess of 10 percent due to functional limitation. 

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

However, in reviewing the record, there is no medical evidence the Veteran is suffering from limitation of extension of the left knee, nor has the Veteran claimed that he suffers from limitation of extension of the left knee.  As such, a separate rating based on limitation of extension of the left knee is not warranted.

The Board has also considered the potential applicability of other rating codes for the Veteran's left knee disorder.  However, no separate evaluation is warranted under any of the other diagnostic codes related to knee disabilities.  In this regard, the Board observes that there is no evidence the Veteran suffers from ankylosis and Diagnostic Code 5256 is not for application.  There is also no evidence that the Veteran suffers from recurrent subluxation or lateral instability and as such, Diagnostic Code 5257 is not for application.  Diagnostic Codes 5258 and 5259 pertain to dislocated and removal of semilunar cartilage, which the Veteran has not been noted to suffer from in any treatment record.  As noted above, there is no evidence of limitation of extension.  Moreover, there is no evidence the Veteran has nonunion or malunion of the tibia or fibula.  Diagnostic Code 5262 is therefore inapplicable.  Furthermore, there is no evidence that the Veteran suffers from genu recurvatum and as such Diagnostic Code 5263 is not applicable.

The Board acknowledges the Veteran's contentions that his left knee disorder warrants an evaluation greater than 10 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected left knee disorder.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2010).

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected left knee disorder at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

PTSD

The Veteran contends that his PTSD should be rated higher than 50 percent.  For the reasons that follow, the Board finds that it should not.

In Fenderson, supra, the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart, supra.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

Under this diagnostic code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran's VA treatment records and examinations have consistently reported that he suffers from sleep disturbances.  See e.g., March 2006 VA examination, September 2009 VA examination, and May 2010 Veteran statement.  The March 2006 and July 2007 VA examinations also reported that the Veteran felt socially isolated and that he had some problems maintaining effective work and social relationships.  

With regard to the Veteran's thought process and judgment, a VA treatment record from October 2009 noted that the Veteran had fair judgment and insight.  In a May 2010 statement the Veteran himself reported that he felt suspicious of other people and he suffered from trust issues; the July 2007 VA examiner also noted the Veteran scanned the room during the examination and was anxious.  See also August 2009 VA examination noting the Veteran did not make eye contact.  

At the Veteran's most recent VA examination in August 2009, as well as at his previous examinations, he indicated that he suffered from flashbacks from the war and he could at times smell burning flesh.  See also May 2010 Veteran statement.  At the August 2009 VA examination the Veteran also reported that he felt depressed and drank alcohol daily.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 50 percent disability rating.  See 38 C.F.R. § 4.7.

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 70 percent evaluation or higher.  

In this regard, all 3 of the VA examiners reported that the Veteran was oriented to time and place.  None of the examiners noted any grossly inappropriate behavior from the Veteran and the VA examination reports, as well as the VA treatment records, have consistently reported that the Veteran was not in danger of hurting others.  See e.g., January 2010 and October 2009 VA treatment records and September 2009 VA examination report.  

In a May 2010 statement, the Veteran reported that he thought about suicide all the time.  The Veteran had also previously reported suicidal thoughts in his September 2009 VA examination, June 2009 and January 2009 VA treatment records.  However, the Veteran has not indicated that he has the intent or plan to attempt suicide and instead just reports that it is a thought that crosses his mind frequently.  Id.  When the Board reviews the Veteran's symptomatology it takes all factors into account and does not rely on one symptom when determining the appropriate rating.

Although the Veteran complained of depression, and it has been diagnosed in the October 2009 statement by VA physicians, there is no indication that the Veteran's depression was so severe that it was affecting his ability to function independently.  Also none of the VA treatment records reported that the Veteran neglected his personal appearance or hygiene.  However, in his May 2010 statement, the Veteran indicated that his wife had to help him get dressed and cleaned up each day.  

It also has not been reported that the Veteran had obsessional rituals which interfered with his routine activities.  Furthermore, although the Veteran reported in his May 2010 letter that he suffered from hallucinations, there are no other VA treatment records or examination reports which indicate that he suffered from hallucinations.  See e.g., July 2007 VA examination.  Although, as noted above, it has been reported that the Veteran suffers from flashbacks of the war.

With regard to social and occupational functioning, it has been noted that the Veteran has problems with social and occupational relationships.  As noted above, the Veteran has indicated that he feels socially isolated due to his PTSD.  See also December 2008 VA treatment record.  The Veteran has also indicated that he is unable to work, a claim that has been referred to the RO.  Although this could be a symptom which warrants a higher evaluation, the Board looks to the Veteran's entire symptomatology when determining the appropriate evaluation.

Thus, although the Board finds that the Veteran exhibits some symptoms associated with a higher evaluation, the Veteran's overall disability picture continues to most closely approximate that contemplated by a 50 percent evaluation.  

Also of record are the Veteran's Global Assessment of Functioning (GAF) scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability rating.

The March 2006 VA examiner assigned the Veteran a GAF score of 50.  The July 2007 VA examiner assigned the Veteran a GAF score of 46.  A December 2008 VA treatment record assigned the Veteran a GAF score of 51.  A January 2010 VA treatment record assigned the Veteran a GAF score of 48.  GAF scores ranging between 41 and 50 indicate some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 51 and 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  In viewing the evidence of record in its entirety, and the consistency of the Veteran's symptoms, the Board finds that the Veteran's overall disability picture continues to most closely approximate that contemplated by a 50 percent evaluation.

The Board acknowledges the Veteran's contentions that his PTSD warrants an evaluation greater than 50 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2) (2009).

Overall, the Board concludes that the evidence discussed above supports no more than a 50 percent rating during the appeal period.  The Board acknowledges that the evidence of record demonstrates that the Veteran has some more serious symptoms such as suicidal ideation and establishing and maintaining relationships, but his overall disability picture does not warrant a higher rating in excess of 50 percent.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 50 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.



Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any hospitalization, for either his left knee disorder or his PTSD.  Additionally, there is not shown to be objective evidence of marked interference with employment due to his left knee disorder or PTSD. 

The Veteran has indicated that his left knee disorder causes pain and requires the use of pain medication.  The Veteran has reported that his PTSD causes flashbacks, sleep disturbances, hypervigilance, depression, and exaggerated startle response.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.



ORDER

Entitlement to a rating in excess of 10 percent for a left knee disorder is denied.

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


